    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page61ofof47
                                                                          38

                                                                Execution Version




______________________________________________________________________________

                       ASSET PURCHASE AGREEMENT

                          DATED AS OF JULY 18, 2021

                              BY AND BETWEEN

                  HARTREE PARTNERS, LP, AS PURCHASER,

                                     AND

         BOUCHARD TRANSPORTATION CO., INC., AS THE COMPANY,

                                     AND

                    THE OTHER SELLERS NAMED HEREIN

______________________________________________________________________________
      Case
       Case20-34682
            20-34682 Document
                      Document1224-1
                               1077 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on07/18/21
                                                       08/11/21 Page
                                                                 Page72ofof47
                                                                            38

                                               TABLE OF CONTENTS

                                                                                                                                      Page


Article I PURCHASE AND SALE OF THE ACQUIRED ASSETS ...............................................5
        1.1      Purchase and Sale of the Acquired Assets...................................................5

Article II CONSIDERATION; PAYMENT; CLOSING .............................................................6
        2.1      Consideration; Payment ...............................................................................6
        2.2      Deposit .........................................................................................................6
        2.3      Closing .........................................................................................................7
        2.4      Closing Deliveries by Seller ........................................................................7
        2.5      Closing Deliveries by Purchaser..................................................................8
        2.6      Withholding .................................................................................................8

Article III REPRESENTATIONS AND WARRANTIES OF SELLER .........................................8
        3.1      Organization and Qualification....................................................................8
        3.2      Authorization of Agreement ........................................................................9
        3.3      Conflicts; Consents ......................................................................................9
        3.4      Title to Acquired Assets...............................................................................9
        3.5      Permits; Compliance with Laws ..................................................................9
        3.6      Citizenship of Seller; Documentation of the Vessels ................................10
        3.7      Pending Claims; Insurance ........................................................................10
        3.8      Brokers.......................................................................................................10
        3.9      No Other Representations or Warranties ...................................................10

Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ................................11
        4.1      Organization and Qualification..................................................................11
        4.2      Authorization of Agreement ......................................................................11
        4.3      Conflicts; Consents ....................................................................................11
        4.4      Financing....................................................................................................12
        4.5      Brokers.......................................................................................................12
        4.6      No Litigation..............................................................................................12
        4.7      No Additional Representations or Warranties ...........................................12

Article V BANKRUPTCY COURT MATTERS ......................................................................12
        5.1      Bankruptcy Actions ...................................................................................12
        5.2      Sale Order ..................................................................................................13

Article VI COVENANTS AND AGREEMENTS .....................................................................14
        6.1      Conduct of Seller .......................................................................................14
        6.2      Access to Information ................................................................................14
        6.3      Regulatory Approvals ................................................................................15
        6.4      Reasonable Efforts; Cooperation ...............................................................15
        6.5      Notification of Certain Matters..................................................................16
        6.6      Further Assurances.....................................................................................17

                                                                   ii
       Case
        Case20-34682
             20-34682 Document
                       Document1224-1
                                1077 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on07/18/21
                                                        08/11/21 Page
                                                                  Page83ofof47
                                                                             38

                                                   TABLE OF CONTENTS

                                                                                                                                         Page

          6.7        Insurance Matters.......................................................................................17
          6.8        Expense Reimbursement and Break-Up Fee .............................................17
          6.9        Minimum Overbid .....................................................................................17
          6.10       Acknowledgment by Purchaser .................................................................17

Article VII CONDITIONS TO CLOSING..............................................................................19
          7.1        Conditions Precedent to the Obligations of Purchaser and Seller .............19
          7.2        Conditions Precedent to the Obligations of Purchaser ..............................19
          7.3        Conditions Precedent to the Obligations of the Company.........................19
          7.4        Waiver of Conditions.................................................................................20

Article VIII TERMINATION ..............................................................................................20
          8.1        Termination of Agreement.........................................................................20
          8.2        Automatic Termination..............................................................................21
          8.3        Effect of Termination.................................................................................21

Article IX TAXES ..............................................................................................................22
          9.1        Transfer Taxes ...........................................................................................22
          9.2        Allocation of Purchase Price......................................................................23
          9.3        Cooperation................................................................................................23

Article X MISCELLANEOUS ..............................................................................................23
          10.1       Non-Survival of Representations and Warranties and Certain Covenants;
                     Certain Waivers .........................................................................................23
          10.2       Expenses ....................................................................................................24
          10.3       Notices .......................................................................................................24
          10.4       Binding Effect; Assignment.......................................................................25
          10.5       Amendment and Waiver ............................................................................25
          10.6       Third Party Beneficiaries ...........................................................................26
          10.7       Non-Recourse ............................................................................................26
          10.8       Severability ................................................................................................26
          10.9       Construction...............................................................................................26
          10.10      Schedules ...................................................................................................26
          10.11      Complete Agreement .................................................................................27
          10.12      Specific Performance .................................................................................27
          10.13      Jurisdiction and Exclusive Venue..............................................................28
          10.14      Governing Law; Waiver of Jury Trial .......................................................28
          10.15      No Right of Set-Off ...................................................................................29
          10.16      Counterparts and PDF................................................................................29
          10.17      Publicity .....................................................................................................29
          10.18      Bulk Sales Laws.........................................................................................30
          10.19      Fiduciary Obligations.................................................................................30



                                                                      iii
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page94ofof47
                                                                           38

                                          TABLE OF CONTENTS

                                                                                                                           Page

Article XI ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS ............................30
       11.1   Certain Definitions.....................................................................................30
       11.2   Index of Defined Terms .............................................................................34
       11.3   Rules of Interpretation ...............................................................................35




                                                            iv
      Case
      Case 20-34682
           20-34682 Document
                    Document 1224-1
                             1077 Filed
                                    FiledininTXSB
                                              TXSBonon07/18/21
                                                       08/11/21 Page
                                                                 Page105 of
                                                                         of 47
                                                                            38




                               ASSET PURCHASE AGREEMENT

        This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 16, 2021,
by and among Hartree Partners, LP, a Delaware limited partnership (together with any Purchaser
Designee, “Purchaser”), Bouchard Transportation Co., Inc., a New York corporation (the
“Company”) and the Subsidiaries of the Company that are indicated on the signature pages
attached hereto (together with the Company, the “Seller”). Purchaser and Seller are referred to
herein individually as a “Party” and collectively as the “Parties”. Capitalized terms used in herein
shall have the meanings set forth herein or in Article XI.

                                             RECITALS

        WHEREAS, on September 28 and 29, 2020, the Company filed voluntary petitions for
relief under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division (the “Bankruptcy Court”), which cases are jointly administered for procedural
purposes as In re Bouchard Transportation Co., Inc., et al., case number 20-34682 (DRJ)
(collectively, the “Bankruptcy Case”); and

        WHEREAS, Purchaser desires to purchase the Acquired Assets from Seller, and Seller
desires to sell, convey, assign, and transfer to Purchaser the Acquired Assets in a sale authorized
by the Bankruptcy Court pursuant to, inter alia, sections 105, 363, 365, 1129 and 1141 of the
Bankruptcy Code, in accordance with the other applicable provisions of the Bankruptcy Code and
the Federal Rules of Bankruptcy Procedure and the local rules for the Bankruptcy Court (together,
the “Bankruptcy Rules”), all on the terms and subject to the conditions set forth in this Agreement
and the Sale Order and subject to entry of the Sale Order.

       NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
Purchaser and Seller hereby agree as follows.

                                             ARTICLE I

                         PURCHASE AND SALE OF THE ACQUIRED ASSETS

        1.1    Purchase and Sale of the Acquired Assets. Pursuant to sections 105, 363, 365, 1129
and 1141 of the Bankruptcy Code, on the terms and subject to the conditions set forth herein and
in the Sale Order, at the Closing, Seller shall sell, transfer, assign, convey, and deliver to Purchaser,
and Purchaser shall purchase, acquire, and accept from Seller, all of Seller’s right, title and interest
as of the Closing in and to the Acquired Assets, free and clear of all Encumbrances other than
Permitted Encumbrances. “Acquired Assets” means only the following assets of Seller:

                (a)    each of the barges and tugs identified on Annex A hereto, together with all
engines, machinery, masts, boats, anchors, cables, chains, rigging, tackle, apparel, winches,
capstans, outfit, tools, pumps, gears, furnishings, appliances, fittings, navigation and
communications equipment, computers, spare and replacement parts and equipment, lubricating
oils, fuels, stores, and all other appurtenances (collectively, “Spare Parts”) belonging to the



NY 78696078v5
     Case
     Case 20-34682
          20-34682 Document
                   Document 1224-1
                            1077 Filed
                                   FiledininTXSB
                                             TXSBonon07/18/21
                                                      08/11/21 Page
                                                                Page116 of
                                                                        of 47
                                                                           38




respective tugs and barges listed in Annex A whether or not on board as of the Closing Date,
including, for the avoidance of doubt, any Spare Parts held in warehouses or other onshore storage
as of the Closing Date (such barges and tugs and Spare Parts, collectively, the “Vessels”); and

               (b)     all third party property and casualty insurance proceeds remaining after
payment to any party to whom damage was caused, to the extent receivable by the Purchaser or
the Seller (whether before or after the Closing Date) in respect of the Vessels on account of a claim
made on or after the date hereof.

                                           ARTICLE II

                             CONSIDERATION; PAYMENT; CLOSING

       2.1     Consideration; Payment.

              (a)     The aggregate consideration (collectively, the “Purchase Price”) to be paid
by Purchaser for the purchase of the Acquired Assets shall be: a cash payment of $110,000,000
(the “Cash Payment”).

               (b)     At the Closing, Purchaser shall deliver, or cause to be delivered, to the
Company the Cash Payment less the Deposit (the “Closing Date Payment”). The Closing Date
Payment and any payment required to be made pursuant to any other provision hereof shall be
made in cash by wire transfer of immediately available funds to such bank account as shall be
designated in writing by the applicable Party at least two (2) Business Days prior to the date such
payment is to be made.

       2.2     Deposit.

               (a)     On or prior to the date hereof, Purchaser has made an earnest money deposit
(the “Deposit”) into escrow with a designee of the Company in accordance with the Bidding
Procedures Order in the amount of ten percent (10%) of the Cash Payment by wire transfer of
immediately available funds. The Deposit shall not be subject to any lien, attachment, setoff,
trustee process, or any other judicial process of any creditor of any Seller, Debtor or any other
Person, including the escrow agent, and shall be applied against payment of the Purchase Price on
the Closing Date, or otherwise distributed to the Company or Purchaser in accordance with the
terms of this Agreement.

               (b)     If this Agreement has been terminated by the Company pursuant to
Section 8.1(e) or 8.1(g) (or by Purchaser pursuant to Section 8.1(b) or 8.1(c), in each case in
circumstances where the Company would be entitled to terminate this Agreement pursuant to
Section 8.1(e) or 8.1(g)), then the Company shall retain the Deposit.

               (c)    If this Agreement has been terminated for any other reason, including under
Section 8.2, other than as contemplated by Section 2.2(b), then the Deposit shall be returned to
Purchaser within two (2) Business Days after such termination.

               (d)   The Parties agree that the Company’s right to retain the Deposit, as set forth
herein, is not a penalty, but rather is liquidated damages in a reasonable amount that will

                                                 6
     Case
     Case 20-34682
          20-34682 Document
                   Document 1224-1
                            1077 Filed
                                   FiledininTXSB
                                             TXSBonon07/18/21
                                                      08/11/21 Page
                                                                Page127 of
                                                                        of 47
                                                                           38




compensate Seller for their respective efforts and resources expended and the opportunities
foregone while negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated hereby, which amount would
otherwise be impossible to calculate with precision.

        2.3    Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
of the Purchase Price, and the consummation of the other transactions contemplated by this
Agreement (the “Closing”) will take place by telephone conference and electronic exchange of
documents (or, if the Parties agree to hold a physical closing, at the offices of Kirkland & Ellis
LLP, located at 300 North LaSalle Street, Chicago, Illinois 60654) at 8:00 a.m. Central Time on
the second (2nd) Business Day following full satisfaction or due waiver (by the Party entitled to
the benefit of such condition) of the closing conditions set forth in Article VII (other than
conditions that by their terms or nature are to be satisfied at the Closing), or at such other place
and time as the Parties may agree. The date on which the Closing actually occurs is referred to
herein as the “Closing Date”.

       2.4     Closing Deliveries by Seller. At or prior to the Closing, Seller shall deliver to
Purchaser:

              (a)     a bill of sale and assignment and assumption agreement substantially in the
form of Exhibit A (the “Assignment and Assumption Agreement”) duly executed by Seller;

              (b)     United States Coast Guard form CG-1340 bill of sale for each purchased
Vessel substantially in the form of Exhibit B (the “USCG Bill of Sale”) duly executed and
acknowledged by Seller before a notary public;

               (c)    the original Certificate of Documentation issued for each Vessel by the
United States Coast Guard, together with copies of any form CG-1280, Application for Renewal,
submitted with respect to any Vessel for which the Company has received a Vessel Renewal
Notification or whose Certificate of Documentation will expire within thirty days after the date of
Closing;

                (d)     the original Certificate of Inspection for each Vessel issued by the United
States Coast Guard, together with the originals of all additional Operating Certificates for each
Vessel. For purposes of this paragraph, “Operating Certificate” shall be means (i) the Certificate
of Inspection issued for a Vessel by the United States Coast Guard, (ii) if a Vessel is subject to
load line regulations, the Load Line Certificate for such Vessel issued by the American Bureau of
Shipping (ABS) or other authorized classification society, and (iii) any other certificate issued by
or on behalf of any governmental authority required for the operation of each Vessel by Seller;

              (e)     proof of insurance evidencing continuous hull and machinery, as well as
continuous protection and indemnity, pollution and other liability insurance coverage with respect
to each Vessel and their operations for all periods prior to the Closing Date and a copy of any
claims made with respect to the Acquired Assets on or after the date hereof;

              (f)     a certified copy of the Sale Order, as entered by the Bankruptcy Court, and
meeting the conditions of Section 5.2 of this Agreement;


                                                 7
     Case
     Case 20-34682
          20-34682 Document
                   Document 1224-1
                            1077 Filed
                                   FiledininTXSB
                                             TXSBonon07/18/21
                                                      08/11/21 Page
                                                                Page138 of
                                                                        of 47
                                                                           38




               (g)    an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of the Company certifying that the conditions set forth in Sections 7.2(a)
and 7.2(b) have been satisfied; and

               (h)   such other usual and customary documents as may be reasonably required
by Purchaser in connection with the sale and purchase of each Vessel.

        2.5     Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to (or at
the direction of) the Company:

               (a)     the Purchase Price, in the form of the Closing Date Payment;

               (b)     the Assignment and Assumption Agreement, duly executed by Purchaser;

               (c)     an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a) and 7.3(b)
have been satisfied.

        2.6    Withholding. Purchaser shall not be entitled to deduct and withhold from any
amounts otherwise payable pursuant to this Agreement, except to the extent resulting from a
change in Law after the date hereof. Purchaser and Seller shall cooperate in good faith to reduce
or otherwise eliminate any such withholding obligation to the extent permitted by applicable Law.

                                           ARTICLE III

                        REPRESENTATIONS AND WARRANTIES OF SELLER

        Except as set forth in the Schedules delivered by the Company concurrently herewith and
Sections 6.5(a) and 10.10, Seller represents and warrants to Purchaser as follows as of the date
hereof.

       3.1      Organization and Qualification. Seller (a) is an entity duly incorporated or
organized, validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable, (b) has all requisite power and authority to own and
operate its properties and to carry on its businesses as now conducted, subject to the provisions of
the Bankruptcy Code, and (c) is qualified to do business and is in good standing (or its equivalent)
in every jurisdiction in which its ownership of property or the conduct of its business as now
conducted requires it to qualify, except where the failure to be so qualified would not reasonably
be expected to have a Material Adverse Effect.

        3.2    Authorization of Agreement. The execution, delivery, and performance of this
Agreement by Seller, and the consummation by Seller of the transactions contemplated hereby,
subject to requisite Bankruptcy Court approvals, have been duly and validly authorized by all
requisite corporate or similar organizational action, and no other corporate or similar
organizational proceedings on its part are necessary to authorize the execution, delivery or
performance of this Agreement by Seller. Subject to requisite Bankruptcy Court approvals, this
Agreement has been duly and validly executed and delivered by Seller, and, assuming this
Agreement is a valid and binding obligation of Purchaser, this Agreement constitutes a valid and

                                                  8
     Case
     Case 20-34682
          20-34682 Document
                   Document 1224-1
                            1077 Filed
                                   FiledininTXSB
                                             TXSBonon07/18/21
                                                      08/11/21 Page
                                                                Page149 of
                                                                        of 47
                                                                           38




binding obligation of Seller, enforceable against Seller in accordance with its terms, except as
limited by the application of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, or other Laws relating to or affecting creditors’ rights or general principles of equity
(whether considered in a proceeding in equity or at law) (the “Enforceability Exceptions”).

        3.3     Conflicts; Consents.

                  (a)    Except as set forth on Schedule 3.3(a) and assuming that (y) requisite
Bankruptcy Court approvals are obtained, and (z) the notices, authorizations, approvals, Orders,
permits or consents set forth on Schedule 3.3(b) are made, given or obtained (as applicable), the
execution, delivery and performance by Seller of this Agreement and the consummation by Seller
of the transactions contemplated hereby, do not: (i) violate the certificate of formation, limited
liability company agreement or equivalent organizational documents of the Company; (ii) violate
any Law applicable to the Company or by which any property or asset of the Company is bound;
or (iii) result in any breach of, constitute a default (or an event that, with notice or lapse of time or
both, would become a default) under, create in any party thereto the right to terminate or cancel,
or require any consent under, or result in the creation or imposition of any Encumbrance (other
than a Permitted Encumbrance) on any property or asset of the Company under, any material
Contract; except, in each case, for any such violations, breaches, defaults or other occurrences that
are not material to the Acquired Assets taken as a whole.

                (b)      Except as set forth on Schedule 3.3(b), Seller is not required to file, seek or
obtain any notice, authorization, approval, Order, permit, or consent of or with any Governmental
Body in connection with the execution, delivery and performance by Seller of this Agreement or
the consummation by Seller of the transactions contemplated hereby, except (i) requisite
Bankruptcy Court approvals, (ii) where failure to obtain such consent, approval, authorization or
action, or to make such filing or notification, is not material to the Acquired Assets taken as a
whole, or (iii) as may be necessary as a result of any facts or circumstances relating to Purchaser
or any of its Affiliates.

        3.4     Title to Acquired Assets. Immediately prior to Closing, Seller will have, and, upon
delivery to Purchaser on the Closing Date of the instruments of transfer contemplated by Section
2.4, and upon entry of the Sale Order, Seller will thereby transfer to Purchaser and Purchaser will
(subject to Section 2.5) be vested, to the maximum extent permitted by sections 363 and 365 of
the Bankruptcy Code, with good, valid and marketable title to, all of the Acquired Assets, free and
clear of all Encumbrances, except for Permitted Encumbrances.

        3.5      Permits; Compliance with Laws. Except as set forth on Schedule 3.5, or as would
not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect, to
the Knowledge of Sellers (a) the Company is and has been since January 1, 2020, in compliance
in all material respects with all applicable Laws with respect to the ownership and operation of the
Acquired Assets, and (b) the Company holds all licenses, franchises, permits, certificates,
approvals and authorizations from Governmental Bodies necessary for the operation of the
Acquired Assets (collectively, “Permits”).

       3.6     Citizenship of Seller; Documentation of the Vessels. Each Seller is a citizen of the
United States authorized to own vessels operating in the coastwise trade within the meaning of 46

                                                   9
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page15
                                                                     10ofof47
                                                                            38




U.S.C. §50501. Each Vessel is of U.S. build within the meaning of 46 C.F.R. §67.97, and has not
undergone rebuilding as defined in 46 C.F.R. §67.177 outside the United States. On the Closing
Date, each Vessel will be duly documented in the name of the respective Seller under the flag of
the United States and, except as set forth on Schedule 3.6, eligible to engage in the coastwise trade.

       3.7     Pending Claims; Insurance.

                (a)     Except as set forth on Schedule 3.7, to the best of Seller’s knowledge, there
are no Actions at Law, in admiralty or in equity, against any Seller, or against the Vessels in rem
(including any counterclaim, any arbitration proceeding, or any administrative or other proceeding
or investigation by or before any Governmental Body), whether pending or threatened, which
could give rise to a lien, attachment, seizure, forfeiture, or other encumbrance against the Vessels,
or which otherwise relate to, or materially affect the Vessels. Any potential liability of any Seller
or the Vessels in rem that may be imposed as the result of any such Action that concerns a casualty
involving the Vessels or the discharge or release of any hazardous material or substance from the
Vessels in violation of applicable Law is covered by insurance issued by good and solvent
underwriters, and there has been no denial of coverage or reservation of rights by such underwriter
with respect to such Actions, except as set forth on Schedule 3.7.

                (b)     Seller maintains the insurance policies set forth on Schedule 3.7, which
Schedule sets forth all insurance policies covering the Acquired Assets (including policies
providing property, casualty, pollution, liability and workers’ compensation coverage). Such
policies are in full force and effect and will continue in full force and effect up to and until the
Closing Date. Seller has paid all premiums on such policies due and payable prior to the Closing
Date. To the best of Seller’s knowledge, Seller is not aware of and has not done anything by way
of action or inaction that invalidates any such policies in whole or in part.

        3.8     Brokers. Except as set forth on Schedule 3.8, there is no investment banker, broker,
finder or other such intermediary that has been retained by, or has been authorized to act on behalf
of, the Company and is entitled to a fee or commission in connection with the transactions
contemplated by this Agreement from the Company.

        3.9     No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Article III (as qualified by the Schedules and in accordance
with the express terms and conditions (including limitations and exclusions) of this Agreement)
(it being understood that Purchaser and the Purchaser Group have relied only on such express
representations and warranties), Purchaser acknowledges and agrees, on its own behalf and on
behalf of the Purchaser Group, that neither the Company nor any other Person on behalf of the
Company makes, and neither Purchaser nor any member of the Purchaser Group has relied on, the
accuracy or completeness of any express or implied representation or warranty with respect to the
Company or any of its Subsidiaries, the Acquired Assets or with respect to any information,
statements, disclosures, documents, projections, forecasts or other material of any nature made
available or provided by any Person (including in ant projections, any confidential information
memorandum or similar document, or in any diligence materials, including in any dataroom or
datasite or elsewhere) to Purchaser or any of its Affiliates or Advisors on behalf of the Company
or any of its Affiliates or Advisors. Without limiting the foregoing, neither the Company nor any
other Person will have or be subject to any Liability whatsoever to Purchaser, or any other Person,

                                                 10
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page16
                                                                     11ofof47
                                                                            38




resulting from the distribution to Purchaser or any of its Affiliates or Advisors, or Purchaser’s or
any of its Affiliates’ or Advisors’ use of or reliance on, any such information, including any
information, statements, disclosures, documents, projections, forecasts or other material made
available to Purchaser or any of its Affiliates or Advisors or any discussions with respect to any of
the foregoing information.

                                           ARTICLE IV

                      REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser represents and warrants to the Company as follows as.

        4.1    Organization and Qualification. Purchaser (a) is an entity duly incorporated or
organized, validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable, (b) has all requisite power and authority to own and
operate its properties and to carry on its businesses as now conducted, and (c) is qualified to do
business and is in good standing (or its equivalent) in every jurisdiction in which its ownership of
property or the conduct of its business as now conducted requires it to qualify, except where the
failure to be so qualified would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Purchaser’s ability to consummate the transactions
contemplated hereby.

        4.2    Authorization of Agreement. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation by Purchaser of the transactions contemplated
hereby, have been duly and validly authorized by all requisite corporate or similar organizational
action, and no other corporate or similar organizational proceedings on its part are necessary to
authorize the execution, delivery or performance of this Agreement by Purchaser. This Agreement
has been duly and validly executed and delivered by Purchaser, and, assuming this Agreement is
a valid and binding obligation of Seller, this Agreement constitutes a valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms, except as limited by the
Enforceability Exceptions.

       4.3     Conflicts; Consents.

                (a)      Except as set forth on Schedule 4.3(a) and assuming that the notices,
authorizations, approvals, Orders, permits or consents set forth on Schedule 4.3(b) are made, given
or obtained (as applicable), the execution, delivery and performance by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated hereby, do not:
(i) violate the certificate of formation, limited liability company agreement or equivalent
organizational documents of Purchaser; (ii) violate any Law applicable to Purchaser or by which
any property or asset of Purchaser is bound; or (iii) result in any breach of, constitute a default (or
an event that, with notice or lapse of time or both, would become a default) under, create in any
party thereto the right to terminate or cancel, or require any consent under, or result in the creation
or imposition of any Encumbrance on any property or asset of Purchaser under, Contract; except,
in each case, for any such violations, breaches, defaults or other occurrences that would not,
individually or in the aggregate, reasonably be expected to prevent or materially delay the ability
of Purchaser to consummate the transactions contemplated hereby.

                                                  11
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page17
                                                                     12ofof47
                                                                            38




               (b)     Except as set forth on Schedule 4.3(b), Purchaser is not required to file, seek
or obtain any notice, authorization, approval, Order, permit or consent of or with any
Governmental Body in connection with the execution, delivery and performance by Purchaser of
this Agreement or the consummation by Purchaser of the transactions contemplated hereby, except
where failure to obtain such consent, approval, authorization or action, or to make such filing or
notification, would not, individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of Purchaser to consummate the transactions contemplated hereby.

        4.4    Financing. Purchaser has, and will have at the Closing, sufficient funds in an
aggregate amount necessary to pay the Purchase Price and to consummate all of the other
transactions contemplated by this Agreement, including the payment of the Purchase Price and all
fees, expenses of, and other amounts required to be paid by, Purchaser in connection with the
transactions contemplated by this Agreement.

       4.5     Brokers. There is no investment banker, broker, finder, or other intermediary which
has been retained by or is authorized to act on behalf of Purchaser that might be entitled to any fee
or commission in connection with the transactions contemplated by this Agreement.

        4.6    No Litigation. There are no Actions pending or, to Purchaser’s knowledge,
threatened against or affecting Purchaser that will adversely affect Purchaser’s performance under
this Agreement or the consummation of the transactions contemplated by this Agreement.

        4.7    No Additional Representations or Warranties. Except for the representations and
warranties contained in this Article IV, Seller acknowledges that neither Purchaser nor any other
Person on behalf of Purchaser makes any other express or implied representation or warranty with
respect to Purchaser or with respect to any other information provided to Seller by Purchaser.

                                            ARTICLE V

                                  BANKRUPTCY COURT MATTERS

       5.1     Bankruptcy Actions.

                (a)     From the date hereof until the earlier of (i) the termination of this Agreement
in accordance with Article VIII and (ii) the Closing Date, the Company shall use reasonable best
efforts to obtain entry by the Bankruptcy Court of the Sale Order.

                (b)    Purchaser shall promptly take all actions as are reasonably requested by the
Company to assist in obtaining the Bankruptcy Court’s entry of the Sale Order and any other Order
reasonably necessary in connection with the transactions contemplated by this Agreement as
promptly as practicable, including furnishing affidavits, financial information, or other documents
or information for filing with the Bankruptcy Court for the purposes of providing necessary
assurances of performance by Purchaser under this Agreement and demonstrating that Purchaser
is a “good faith” purchaser under section 363(m) of the Bankruptcy Code.

              (c)    Each of the Company and Purchaser shall (i) appear formally or informally
in the Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy
Court in connection with the transactions contemplated by this Agreement and (ii) keep the other

                                                  12
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page18
                                                                    13ofof47
                                                                           38




reasonably apprised of the status of material matters related to the transactions contemplated by
this Agreement, including, upon reasonable request promptly furnishing the other with copies of
notices or other communications received by Seller from the Bankruptcy Court or any third party
and/or any Governmental Body with respect to the transactions contemplated by this Agreement.

               (d)     The Company’s obligations under this Agreement and in connection with
the transactions contemplated hereby and thereby are subject to entry of and, to the extent entered,
the Sale Order. Nothing in this Agreement shall require the Company to give testimony to or
submit a motion to the Bankruptcy Court that is untruthful or to violate any duty of candor or other
fiduciary duty to the Bankruptcy Court or its stakeholders.

               (e)     If an Auction is conducted, and Purchaser is not the prevailing party at the
conclusion of such Auction (such prevailing party, the “Successful Bidder”) but is the next highest
bidder at the Auction, Purchaser shall be required to serve as a back-up bidder (the “Backup
Bidder”) and keep Purchaser’s bid to consummate the transactions contemplated by this
Agreement on the terms and conditions set forth in this Agreement (as the same may be revised in
the Auction) until the Outside Date. If the Successful Bidder fails to consummate the applicable
Alternative Transaction as a result of a breach or failure to perform on the part of such Successful
Bidder, the Backup Bidder will be deemed to have the new prevailing bid, and the Company shall
consummate the transactions contemplated by this Agreement on the terms and conditions set forth
in this Agreement (as the same may be revised in the Auction).

        5.2     Sale Order. (a) approve, pursuant to sections 105, 363, and 365 of the Bankruptcy
Code, (i) the execution, delivery and performance by Seller of this Agreement and the documents
to be delivered by Seller pursuant to this Agreement, (ii) the sale of the Acquired Assets to
Purchaser on the terms set forth herein and free and clear of all Encumbrances (other than
Permitted Encumbrances), and (iii) the performance by Seller of its obligations under this
Agreement; (b) identify all Vessels included in the Acquired Assets by name and official number;
(c) direct the United States Coast Guard, National Vessel Documentation Center, and other
appropriate filing offices to remove and discharge of record any Encumbrances (other than
Permitted Encumbrances); and (d) find that Purchaser is a “good faith” buyer within the meaning
of section 363(m) of the Bankruptcy Code not a successor to Seller, and grant Purchaser the
protections of section 363(m) of the Bankruptcy Code.

                                          ARTICLE VI

                                 COVENANTS AND AGREEMENTS

        6.1     Conduct of Seller. Until the earlier of the termination of this Agreement and the
Closing, except (w) for any limitations on operations imposed by the Bankruptcy Court or the
Bankruptcy Code, (x) as required by applicable Law, (y) as otherwise required by or reasonably
necessary to carry out the terms of this Agreement or as set forth on Schedule 6.1 or (z) with the
prior written consent of Purchaser (which consent shall not be unreasonably withheld, conditioned
or delayed), Seller shall operate the Acquired Assets only in the Ordinary Course and shall not:

              (a)     sell, assign, license, transfer, convey, lease, surrender, relinquish or
otherwise dispose of any material portion of the Acquired Assets;

                                                13
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page19
                                                                     14ofof47
                                                                            38




               (b)      subject any portion of the Acquired Assets that is material to the Company
and its Subsidiaries taken as a whole to any Encumbrance, except for Permitted Encumbrances; or

               (c)     agree or commit to do any of the foregoing.

        Nothing contained in this Agreement is intended to give Purchaser or its affiliates, directly
or indirectly, the right to control or direct the business of Seller prior to the Closing.

       6.2     Access to Information.

                (a)      From the date hereof until the Closing (or the earlier termination of this
Agreement pursuant to Article VIII), the Company will provide Purchaser and its authorized
Advisors with reasonable access and upon reasonable advance notice and during regular business
hours to the books and records of the Company and its Subsidiaries with respect to the Acquired
Assets, in order for Purchaser and its authorized Advisors to access such information regarding
the Acquired Assets as Purchaser reasonably deems necessary in connection with effectuating the
transactions contemplated by this Agreement; provided that (i) such access does not unreasonably
interfere with the normal operations of the Company and its Subsidiaries, (ii) such access will
occur in such a manner as the Company reasonably determines to be appropriate to protect the
confidentiality of the transactions contemplated by this Agreement, (iii) all requests for access will
be directed to Jefferies LLC or such other Person(s) as the Company may designate in writing
from time to time and (iv) nothing herein will require the Company to provide access to, or to
disclose any information to, Purchaser if such access or disclosure (A) would cause significant
competitive harm to the Company or any of its Subsidiaries if the transactions contemplated by
this Agreement are not consummated, (B) would require the Company or any of its Subsidiaries
to disclose any financial or proprietary information of or regarding the Affiliates of the Company
or otherwise disclose information regarding the Affiliates of the Company that the Company
deems to be commercially sensitive, (C) would waive any legal privilege or (D) would be in
violation of applicable Laws or the provisions of any agreement to which the Company or any of
its Subsidiaries is a party; provided that, in the event that the Company withholds access or
information in reliance on the foregoing clause (C) or (D), the Company shall provide (to the
extent possible without waiving or violating the applicable legal privilege, Law or contractual
provision) notice to Purchaser that such access or information is being so withheld and shall use
commercially reasonable efforts to provide such access or information in a way that would not risk
waiver of the applicable legal privilege, Law or contractual provision.

               (b)     The information provided pursuant to this Section 6.2 will be used solely
for the purpose of effecting the transactions contemplated hereby, and will be governed by all the
terms and conditions of the Confidentiality Agreement. Purchaser will, and will cause its Advisors
to, abide by the terms of the Confidentiality Agreement with respect to such access and any
information furnished to Purchaser or any of its Advisors. The Company makes no representation
or warranty as to the accuracy of any information, if any, provided pursuant to this Section 6.2,
and Purchaser may not rely on the accuracy of any such information, in each case, other than the
Express Representations.

               (c)     Purchaser will not, and will not permit any member of the Purchaser Group
to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor, lender,

                                                 14
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page20
                                                                     15ofof47
                                                                            38




noteholder or other material business relation of the Company or its Subsidiaries prior to the
Closing with respect to the Company, its Subsidiaries, their business or the transactions
contemplated by this Agreement without the prior consent of the Company for each such contact.

       6.3     Regulatory Approvals.

               (a)    The Company will (i) make or cause to be made all filings and submissions
required to be made by the Company under any applicable Laws for the consummation of the
transactions contemplated by this Agreement set forth on Schedule 6.3, (ii) cooperate with
Purchaser in exchanging such information and providing such assistance as Purchaser may
reasonably request in connection with the foregoing and (iii) (A) supply promptly any additional
information and documentary material that may be requested in connection with such filings and
(B) use reasonable best efforts to take all actions necessary to obtain all required clearances in
connection with such filings.

               (b)     Purchaser will, and will cause its Affiliates and Advisors to, (i) make or
cause to be made all filings and submissions required to be made by any member of the Purchaser
Group under any applicable Laws for the consummation of the transactions contemplated by this
Agreement, (ii) cooperate with the Company in exchanging such information and providing such
assistance as the Company may reasonably request in connection with all of the foregoing, and
(iii) (A) supply promptly any additional information and documentary material that may be
requested in connection with such filings and (B) use reasonable best efforts to take all actions
necessary to obtain all required clearances.

       6.4     Reasonable Efforts; Cooperation.

               (a)      Subject to the other terms of this Agreement provisions hereof, each Party
shall, and shall cause its Advisors to, use its reasonable best efforts to perform its obligations
hereunder and to take, or cause to be taken, and do, or cause to be done, all things necessary, proper
or advisable under applicable Law to cause the transactions contemplated herein to be effected as
soon as practicable, but in any event on or prior to the Outside Date, in accordance with the terms
hereof and to cooperate with each other Party and its Advisors in connection with any step required
to be taken as a part of its obligations hereunder. Other than with respect to the payment of
insurance premiums or calls pursuant to Section 6.7, the “reasonable best efforts” of the Company
will not require the Company or any of its Subsidiaries, Affiliates or Advisors to expend any
money to remedy any breach of any representation or warranty, to commence any Action, to waive
or surrender any right, to modify any Contract or to waive or forego any right, remedy or condition
hereunder.

                (b)    The obligations of the Company pursuant to this Agreement, including this
Section 6.4, shall be subject to any Orders entered, or approvals or authorizations granted or
required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection with
the Bankruptcy Case), and each of Seller’s obligations as a debtor-in-possession to comply with
any order of the Bankruptcy Court (including the Bidding Procedures Order and the Sale Order)
and Seller’s duty to seek and obtain the highest or otherwise best price for the Acquired Assets as
required by the Bankruptcy Code.


                                                 15
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page21
                                                                    16ofof47
                                                                           38




       6.5     Notification of Certain Matters.

                 (a)     The Company will promptly notify Purchaser of: (i) any notice or other
communication from any Person alleging or providing notice of a maritime lien or claim against
the Vessels or alleging that the consent of such Person is or may be required in connection with
the transactions contemplated by this Agreement; (ii) any notice or other communication from any
Governmental Body related to or in connection with the transactions contemplated by this
Agreement; and (iii) promptly upon discovery thereof, any variances from, or the existence or
occurrence of any event, fact or circumstance arising after the execution of this Agreement that
would reasonably be expected to cause, any of the representations and warranties contained in
Article III to be untrue or inaccurate such that the condition set forth in Section 7.2(a) not to be
satisfied. If the subject matter of any such notification required by the previous sentence requires
any change in the Schedules, the Company shall deliver to Purchaser prior to the Closing a
supplement to such Schedule (the “Updated Schedules”) with such change; provided that in no
event will any Updated Schedule serve to amend, supplement or modify the Schedules for purposes
of Section 7.2(a); provided further that if the Closing occurs, the Updated Schedules will be
considered and deemed to be part of the Schedules for all purposes under this Agreement, and each
reference in this Agreement to a particular Schedule will mean such Schedule in, or as updated by,
the Updated Schedules.

                (b)     Purchaser will promptly notify the Company of: (i) any notice or other
communication from any Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement; (ii) any notice or other
communication from any Governmental Body related to or in connection with the transactions
contemplated by this Agreement; (iii) any Actions relating to or involving or otherwise affecting
Purchaser or its Affiliates that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 4.6 or that relate to the transactions contemplated by
this Agreement; and (iv) any breach or inaccuracy of any representation or warranty contained in
this Agreement at any time during the term hereof that could reasonably be expected to cause the
conditions set forth in Article VII not to be satisfied; provided that the delivery of any notice
pursuant to this Section 6.5(a) will not limit the remedies available to Seller under or with respect
to this Agreement.

        6.6    Further Assurances. From time to time, as and when requested by any Party and at
such requesting Party’s expense, any other Party will execute and deliver, or cause to be executed
and delivered, all such documents and instruments and will take, or cause to be taken, all such
further or other actions as such requesting Party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.

        6.7     Insurance Matters. Purchaser acknowledges that, upon Closing, all insurance
coverage provided in relation to the Acquired Assets that is maintained by the Company or any of
its Affiliates (whether such policies are maintained with third party insurers or with Seller or its
Affiliates) shall cease to provide any coverage with respect to the Acquired Assets and no further
coverage shall be available to Purchaser or the Acquired Assets under any such policies. Prior to
Closing, or as soon as reasonably practicable after Closing, Seller will (a) pay all insurance
premiums or calls that are or will be due and owing as of the Closing for any insurance it


                                                  16
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page22
                                                                    17ofof47
                                                                           38




maintained on the Acquired Assets and (b) submit a claim to the relevant insurer with respect to
any damage to or loss of any Vessel that is within the coverage of the relevant insurance policy.

        6.8     Expense Reimbursement and Break-Up Fee. Notwithstanding anything in this
Agreement to the contrary, the Debtors agree, on a joint and several basis, to pay Purchaser the
Expense Reimbursement and Break-Up Fee in the event this Agreement is terminated as provided
in Section 8.3. The Parties acknowledge and agree that the terms and conditions set forth in Section
8.3 with respect to the payment of the Expense Reimbursement and Break-Up Fee shall become
operative upon the approval (or deemed approval under the Bidding Procedures Order) of this
Agreement and the Break-Up Fee and the Expense Reimbursement by the Bankruptcy Court.

        6.9   Minimum Overbid. In connection with the Auction, Seller agrees that that any
minimum overbid with respect to all of the Acquired Assets shall be no less than $500,000 more
than the Purchase Price, plus the Break-Up Fee plus the Expense Reimbursement. In the event of
any credit bid, such credit bid must include payment, in full and in cash, of the Expense
Reimbursement and Break-Up Fee.

       6.10    Acknowledgment by Purchaser.

                (a)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that it has conducted to its full satisfaction an independent investigation and
verification of the business, condition, operations, liabilities, and prospects of the Company with
respect to the Acquired Assets, and, in making its determination to proceed with the transactions
contemplated by this Agreement, Purchaser and the Purchaser Group have relied solely on the
results of the Purchaser Group’s own independent investigation and verification and have not
relied on, are not relying on, and will not rely on, Seller, any Subsidiary, any information,
statements, disclosures, documents, projections, forecasts or other material made available to
Purchaser or any of its Affiliates or Advisors in any dataroom, any information presentation, or
any projections or any information, statements, disclosures or materials, in each case, whether
written or oral, made or provided by, or as part of, any of the foregoing or any other Seller Party,
or any failure of any of the foregoing to disclose or contain any information, except for the
representations and warranties made by Seller to Purchaser in Article III (as qualified by the
Schedules and in accordance with the express terms and conditions (including limitations and
exclusions) of this Agreement) (the “Express Representations”) (it being agreed that Purchaser and
the Purchaser Group have relied only on the Express Representations). Purchaser acknowledges
and agrees, on its own behalf and on behalf of the Purchaser Group, that (i) the Express
Representations are the sole and exclusive representations, warranties and statements of any kind
made to Purchaser or any member of the Purchaser Group and on which Purchaser or any member
of the Purchaser Group may rely in connection with the transactions contemplated by this
Agreement; and (ii) all other representations, warranties and statements of any kind or nature
expressed or implied, whether in written, electronic or oral form, including (1) the completeness
or accuracy of, or any omission to state or to disclose, any information (other than solely to the
extent expressly set forth in the Express Representations) including in any dataroom, information
presentation, projections, meetings, calls or correspondence with management of the Company
and its Subsidiaries, any of the Seller Parties or any other Person on behalf of the Company, its
Subsidiaries or any of the Seller Parties or any of their respective Affiliates or Advisors and (2)
any other statement relating to the historical, current or future business, condition, results of

                                                17
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page23
                                                                     18ofof47
                                                                            38




operations, assets, liabilities, properties, contracts, and prospects of the Company or any of its
Subsidiaries, or the quality, quantity or condition of the Company’s or its Subsidiaries’ assets, are,
in each case, specifically disclaimed by the Company, on its behalf and on behalf of the Seller
Parties, and Seller. Purchaser, on its own behalf and on behalf of the Purchaser Group: (x)
disclaims reliance on the items in clause (ii) in the immediately preceding sentence and (y)
acknowledges and agrees that it has relied on, is relying on and will rely on only the items in clause
(i) in the immediately preceding sentence. Without limiting the generality of the foregoing,
Purchaser acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that
neither the Company, nor any other Person (including the Seller Parties), has made, is making or
is authorized to make, and Purchaser, on its own behalf and on behalf of the Purchaser Group,
hereby waives, all rights and claims it or they may have against any Seller Party with respect to
the accuracy of, any omission or concealment of, or any misstatement with respect to, (A) any
potentially material information regarding the Company, its Subsidiaries or any of their respective
assets (including the Acquired Assets), Liabilities or operations and (B) any warranty or
representation (whether in written, electronic or oral form), express or implied, as to the quality,
merchantability, fitness for a particular purpose, or condition of the Company’s or its Subsidiaries’
business, operations, assets, liabilities, prospects or any portion thereof, except, in each case, solely
to the extent expressly set forth in the Express Representations.

                (b)     Purchaser acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that it will not assert, institute, or maintain, and will cause each member of the
Purchaser Group not to assert, institute or maintain, any Action that makes any claim contrary to
the agreements and covenants set forth in this Section 6.10, including any such Action with respect
to the distribution to Purchaser or any member of the Purchaser Group, or Purchaser’s or any
member of the Purchaser Group’s use, of the information, statements, disclosures or materials in
any information presentation, dataroom, or projections or any other information, statements,
disclosures, or materials, in each case whether written or oral, provided by them or any other Seller
Party or any failure of any of the foregoing to disclose any information.

               (c)     Purchaser acknowledges and agrees, on its own behalf and on behalf of the
Purchaser Group, that the covenants and agreements contained in this Section 6.10 (i) require
performance after Closing to the maximum extent permitted by applicable Law and will survive
the Closing for five (5) years; and (ii) are an integral part of the transactions contemplated by this
Agreement and that, without these agreements set forth in this Section 6.10, Seller would not enter
into this Agreement.

                                            ARTICLE VII

                                      CONDITIONS TO CLOSING

        7.1     Conditions Precedent to the Obligations of Purchaser and Seller. The respective
obligations of each Party to this Agreement to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by
each of Seller and Purchaser) on or prior to the Closing Date, of each of the following conditions:

              (a)    No court or other Governmental Body has issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and that has not been

                                                   18
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page24
                                                                     19ofof47
                                                                            38




vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; and

                (b)     the Bankruptcy Court shall have entered the Sale Order, and the Sale Order
shall not be subject to any stay or injunction pending appeal.

        7.2    Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by Purchaser in its sole discretion), on or prior to
the Closing Date, of each of the following conditions:

                (a)    the representations and warranties made by Seller in Article III shall be true
and correct as of the Closing Date (disregarding all qualifications or limitations as to “materiality”
or “Material Adverse Effect” and words of similar import set forth therein), as though such
representations and warranties had been made on and as of the Closing Date (except that
representations and warranties that are made as of a specified date need be true and correct only
as of such date), except where the failure of such representations and warranties to be true and
correct has not had, and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect; provided that the representations set forth in Sections 3.1, 3.2, and 3.9
will be true and correct in all material respects;

              (b)    Seller shall have performed in all material respects all of the covenants and
agreements required to be performed by Seller under this Agreement at or prior to the Closing;
and

                (c)     Seller shall have delivered, or caused to be delivered, to Purchaser all of the
items set forth in Section 2.4.

        7.3    Conditions Precedent to the Obligations of the Company. The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
to the extent permitted by Law, written waiver by Seller in its sole discretion), on or prior to the
Closing Date, of each of the following conditions:

                (a)    the representations and warranties made by Purchaser in Article IV shall be
true and correct in all material respects (without giving effect to any materiality or similar
qualification contained therein), in each case as of the date hereof and as of the Closing Date, with
the same force and effect as though all such representations and warranties had been made as of
the Closing Date (other than representations and warranties that by their terms address matters
only as of another specified date, which shall be so true and correct only as of such other specified
date), except where the failure of such representations or warranties to be so true and correct has
not had, and would not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Purchaser’s ability to consummate the transactions contemplated hereby;

             (b)     Purchaser shall have performed in all material respects all of the covenants
and agreements required to be performed by it under this Agreement at or prior to the Closing; and

                (c)     Purchaser shall have delivered, or caused to be delivered, to Seller all of the
items set forth in Section 2.5.

                                                  19
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page25
                                                                     20ofof47
                                                                            38




        7.4     Waiver of Conditions. Upon the occurrence of the Closing, any condition set forth
in this Article VII that was not satisfied as of the Closing will be deemed to have been waived for
all purposes by the Party having the benefit of such condition as of and after the Closing. Neither
Purchaser nor Seller may rely on the failure of any condition set forth in this Article VII, as
applicable, to be satisfied if such failure was caused by such Party’s failure to use, as required by
this Agreement, its reasonable best efforts to consummate the transactions contemplated hereby.

                                          ARTICLE VIII

                                           TERMINATION

        8.1     Termination of Agreement. This Agreement may be terminated only in accordance
with this Section 8.1. This Agreement may be terminated at any time prior to the Closing:

               (a)     by the mutual written consent of the Company and Purchaser;

               (b)    by written notice of either Purchaser or the Company, upon the issuance by
any Governmental Body of an Order restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement or declaring unlawful the
transactions contemplated by this Agreement, and such Order having become final, binding and
non-appealable; provided that no termination may be made by a Party under this Section 8.1(b) if
the issuance of such Order was caused by the breach or action or inaction of such Party;

               (c)     by written notice of either Purchaser or the Company, if the Closing shall
not have occurred on or before August 15, 2021 (the “Outside Date”); provided that a Party shall
not be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure of the
Closing to have occurred by the Outside Date was caused by the material breach or action or
inaction of such Party;

               (d)     by written notice of either Purchaser or the Company, if the Bankruptcy
Case is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
trustee or examiner with expanded powers to operate or manage the financial affairs or
reorganization of the Company is appointed in the Bankruptcy Case;

                 (e)     by written notice from the Company to Purchaser, upon a breach of any
covenant or agreement on the part of Purchaser, or if any representation or warranty of Purchaser
will have become untrue, in each case, such that the conditions set forth in Section 7.3(a) or 7.3(b)
would not be satisfied, including a breach of Purchaser’s obligation to consummate the Closing;
provided that if such breach is curable by Purchaser then the Company may not terminate this
Agreement under this Section 8.1(e) unless such breach has not been cured by the date which is
the earlier of (i) two (2) Business Days prior to the Outside Date and (ii) thirty (30) days after the
Company notifies Purchaser of such breach;

               (f)    by written notice from Purchaser to the Company, upon a breach of any
covenant or agreement on the part of Seller, or if any representation or warranty of Seller will have
become untrue, in each case, such that the conditions set forth in Section 7.2(a) or 7.2(b) would
not be satisfied; provided that (i) if such breach is curable by Seller then Purchaser may not
terminate this Agreement under this Section 8.1(f) unless such breach has not been cured by the
                                                 20
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page26
                                                                    21ofof47
                                                                           38




date which is the earlier of (A) two (2) Business Days prior to the Outside Date and (B) thirty (30)
days after Purchaser notifies the Company of such breach and (ii) the right to terminate this
Agreement pursuant to this Section 8.1(f) will not be available to Purchaser at any time that
Purchaser is in material breach of, any covenant, representation or warranty hereunder;

                (g)     by written notice from the Company to Purchaser, if all of the conditions
set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions that by their nature are
to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions at the
Closing) or waived and Purchaser fails to complete the Closing at the time required by Section 2.3;

               (h)    by written notice from the Company to Purchaser, if Seller or the board of
directors of Seller determines that proceeding with the transactions contemplated by this
Agreement or failing to terminate this Agreement would be inconsistent with its or such Person’s
or body’s fiduciary duties;

               (i)    by written notice of either Purchaser or the Company, if (i) Seller enters into
one or more Alternative Transactions with one or more Persons other than Purchaser or the
Successful Bidder or the Backup Bidder at the Auction or (ii) the Bankruptcy Court approves an
Alternative Transaction other than with the Successful Bidder or the Backup Bidder; or

               (j)   by written notice from Purchaser to the Company, if (i) the Auction shall
not have been completed and a Successful Bidder with respect to each of the Acquired Assets shall
not have been selected pursuant to the Bidding Procedures Order by July 21, 2021 or (ii) the
Bankruptcy Court Shall have not entered the Sale Order by July 28, 2021.

         8.2     Automatic Termination. This Agreement shall automatically terminate, without any
action or notice by any Party, if (a) this Agreement and the Break-Up Fee and the Expense
Reimbursement are not approved (or deemed approved under the Bidding Procedures Order) by
the Bankruptcy Court prior to the date that is three (3) Business Days after the date hereof or (b)
Purchaser is not designated as either the Successful Bidder or the Backup Bidder with respect to
all of the Acquired Assets at the Auction, in each case unless otherwise agreed by Purchaser in
writing in its sole discretion.

       8.3     Effect of Termination.

                (a)    In the event of termination of this Agreement pursuant to Section 8.1 or
Section 8.2, this Agreement shall forthwith become void and there shall be no liability on the part
of any Party or any of its partners, officers, directors or shareholders; provided that Section 2.2,
this Section 8.3, and Article X shall survive any such termination; provided, further that no
termination will relieve Purchaser from any liability for damages (including damages based on the
loss of the economic benefits of the transactions contemplated by this Agreement, including the
Cash Payment, to Seller), losses, costs, or expenses (including reasonable legal fees and expenses)
resulting from any willful breach of this Agreement prior to the date of such termination (which,
for the avoidance of doubt, will be deemed to include any failure by Purchaser to consummate the
Closing if and when it is obligated to do so hereunder).

               (b)    Seller shall pay to Purchaser the Expense Reimbursement and Break-Up
Fee by wire transfer of immediately available funds upon the earlier to occur of: (i) regardless of
                                                 21
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page27
                                                                    22ofof47
                                                                           38




whether or not this Agreement has been terminated, the consummation of any sale of the Acquired
Assets to any Person other than Purchaser (other than following the termination of this Agreement
by the Company pursuant to Section 8.1(e) or 8.1(g) (or by Purchaser pursuant to Section 8.1(b)
or 8.1(c), in each case in circumstances where the Company would be entitled to terminate this
Agreement pursuant to Section 8.1(e) or 8.1(g)), in which case payment of the Expense
Reimbursement and Break-Up Fee shall be paid to Purchaser within three (3) Business Days of
consummation of such transaction; and (ii) termination of this Agreement (x) by Purchaser under
Section 8.1(f) or 8.1(j), (y) by either Purchaser or the Company under Section 8.1(i) or Section
8.1(h), or (z) by the Company pursuant to Section 8.1(b), 8.1(c), or 8.1(d), in each case in
circumstances where Purchaser would be entitled to terminate this Agreement pursuant to Section
8.1(f), in which case payment of the Expense Reimbursement and Break-Up Fee shall be paid to
Purchaser promptly (and in any event no later than three (3) Business Days following notice from
Purchaser or the Company, as applicable, of such event); provided that if Seller fails to pay any
amounts due to Purchaser pursuant to this Section 8.3 within the time period specified herein,
Seller shall pay the costs and expenses (including reasonable legal fees and expenses) incurred by
Purchaser in connection with any action or proceeding taken to collect payment of such amounts.

                (c)      The Parties acknowledge and agree that any payment of the Break-Up Fee
and the Expense Reimbursement described in this Section 8.3 shall constitute liquidated damages
(and not a penalty) and shall be deemed to be the sole and exclusive remedy of Purchaser and any
other Person against Seller in connection with this Agreement and the transactions contemplated
hereby. The Parties acknowledge and agree that (i) the agreements contained in this Section 8.3
are an integral part of this Agreement and the transactions contemplated hereby and (ii) in light of
the difficulty of accurately determining actual damages with respect to the foregoing, the right to
any such payment of the Break-Up Fee and the Expense Reimbursement constitute a reasonable
estimate of the damages that will compensate Purchaser in the circumstances in which such fees
are payable for the efforts and resources expended and the opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated by this Agreement.

                                          ARTICLE IX

                                              TAXES

        9.1    Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
stamp, documentary stamp, use, or other Taxes and recording charges payable by reason of the
sale of the Acquired Assets under this Agreement or the transactions contemplated hereby (the
“Transfer Taxes”) shall be borne and timely paid by Purchaser, and Purchaser shall timely file all
Tax Returns related to any Transfer Taxes. Seller and Purchaser shall use commercially reasonable
efforts and cooperate in good faith to exempt all such transactions from any Transfer Taxes.

      9.2     Allocation of Purchase Price. For U.S. federal and applicable state and local income
Tax purposes, Purchaser, Sellers, and their respective Affiliates shall allocate the Purchase Price
among the Acquired Assets in accordance with the methodology set forth in Schedule 9.2 (the




                                                22
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page28
                                                                     23ofof47
                                                                            38




“Allocation Methodology”).1 As soon as commercially practicable, but no later than forty-five (45)
days following the determination of the final Purchase Price, Purchaser shall provide a proposed
allocation to Sellers setting forth the allocation of the Purchase Price (and other amounts treated
as Purchase Price for U.S. federal income Tax purposes) among the Acquired Assets in accordance
with the Allocation Methodology (the “Allocation”). If Sellers deliver a written objection within
thirty (30) days after receipt of the draft Allocation proposed by Purchaser, then Purchaser and
Sellers shall negotiate in good faith to resolve any such objection, and, if Sellers and Purchaser
cannot resolve such dispute within thirty (30) days of Purchaser’s receipt of Sellers’ objection,
then a nationally recognized accounting firm mutually acceptable to Purchaser and Sellers shall
resolve such dispute and the resolution of such dispute shall be final and binding on the Parties.
The Parties and their respective Affiliates shall file all Tax Returns in accordance with such
Allocation (as finally determined under this Section 9.2) and not take any Tax related action
inconsistent with the Allocation, in each case, unless otherwise required by a “determination”
within the meaning of Section 1313(a) of the Code.

       9.3      Cooperation. Purchaser and Seller shall reasonably cooperate, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax Returns and any
Action, audit, litigation, or other proceeding with respect to Taxes.

                                              ARTICLE X

                                            MISCELLANEOUS

        10.1 Non-Survival of Representations and Warranties and Certain Covenants; Certain
Waivers. Each of the representations and warranties and the covenants and agreements (to the
extent such covenant or agreement contemplates or requires performance by such Party prior to
the Closing) of the Parties set forth in this Agreement or in any other document contemplated
hereby, or in any certificate delivered hereunder or thereunder, will terminate effective
immediately as of the Closing such that no claim for breach of any such representation, warranty,
covenant or agreement, detrimental reliance or other right or remedy (whether in contract, in tort
or at law or in equity) may be brought with respect thereto after the Closing. Each covenant and
agreement that explicitly contemplates performance after the Closing, will, in each case and to
such extent, expressly survive the Closing in accordance with its terms, and if no term is specified,
then for five (5) years following the Closing Date, and nothing in this Section 10.1 will be deemed
to limit any rights or remedies of any Person for breach of any such surviving covenant or
agreement. Purchaser and the Seller Parties acknowledge and agree, on their own behalf and on
behalf of the Purchaser Group or the Seller Parties, as the case may be, that the agreements
contained in this Section 10.1(a) require performance after the Closing to the maximum extent
permitted by applicable Law and will survive the Closing for five (5) years; and (b) are an integral
part of the transactions contemplated hereby and that, without the agreements set forth in this
Section 10.1, none of the Parties would enter into this Agreement.

        10.2 Expenses. Whether or not the Closing takes place, except as otherwise provided
herein (including, for the avoidance of doubt, Section 8.3), all fees, costs and expenses (including

1   Purchaser to propose Allocation Methodology.


                                                   23
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page29
                                                                     24ofof47
                                                                            38




fees, costs and expenses of Advisors) incurred in connection with the negotiation of this
Agreement and the other agreements contemplated hereby, the performance of this Agreement and
the other agreements contemplated hereby and the consummation of the transactions contemplated
hereby and thereby will be paid by the Party incurring such fees, costs and expenses; it being
acknowledged and agreed that all Transfer Taxes will be allocated pursuant to Section 9.1.

        10.3 Notices. Except as otherwise expressly provided herein, all notices, demands and
other communications to be given or delivered under or by reason of the provisions of this
Agreement will be in writing and will be deemed to have been given (a) when personally delivered,
(b) when transmitted by electronic mail, if transmitted prior to 5:00 p.m. local time of the recipient
on a Business Day, otherwise on the next succeeding Business Day, (c) the day following the day
on which the same has been delivered prepaid to a reputable national overnight air courier service
or (d) the third (3rd) Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, to the respective Party at the number, electronic
mail address or street address, as applicable, set forth below, or at such other number, electronic
mail address or street address as such Party may specify by written notice to the other Party.

               Notices to Purchaser:

               Hartree Partners, LP
               1185 Avenue of the Americas
               New York, NY 10036
               Attention:     Jacob Thride
               Email:         jthride@hartreepartners.com

               with a copy to (which shall not constitute notice):

               Stroock & Stroock & Lavan LLP
               180 Maiden Lane
               New York, NY 10038
               Attention:    Christopher Guhin
                             Frank Merola
                             Allison Miller
               Email:        cguhin@stroock.com
                             fmerola@stroock.com
                             amiller@stroock.com


               Notices to Seller:

               Bouchard Transportation Co., Inc.
               58 South Service Road
               Suite 150
               Melville, New York 11747
               Attention:    Matthew Ray
               Email:        mray@pppllc.com

               and
                                                 24
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page30
                                                                    25ofof47
                                                                           38




               Portage Point Partners
               300 North LaSalle
               Suite 1420
               Chicago, Illinois 60654
               Attention:     Matthew Ray
               Email:         mray@pppllc.com

               with a copy to (which shall not constitute notice):

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, Illinois 60654
               Attention:     Ryan Blaine Bennett, P.C.
                              Steve Toth
                              Whitney Fogelberg
               Email:         rbennettt@kirkland.com
                              steve.toth@kirkland.com
                              whitney.fogelberg@kirkland.com

        10.4 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser and,
subject to the terms of the Bidding Procedures Order and any other order of the Bankruptcy Court
approving this Agreement, the Break-Up Fee and the Expense Reimbursement (with respect to the
matters covered thereby) and the entry and terms of the Sale Order (with respect to all other
provisions herein), Seller, and shall inure to the benefit of and be so binding on the Parties and
their respective successors and permitted assigns, including any trustee or estate representative
appointed in the Bankruptcy Case or any successor Chapter 7 case; provided that neither this
Agreement nor any of the rights or obligations hereunder may be assigned or delegated without
the prior written consent of Purchaser and the Company, and any attempted assignment or
delegation without such prior written consent shall be null and void.

        10.5 Amendment and Waiver. Any provision of this Agreement or the Schedules or
exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
(b) waived only in a writing executed by the Person against which enforcement of such waiver is
sought. No waiver of any provision hereunder or any breach or default thereof will extend to or
affect in any way any other provision or prior or subsequent breach or default.

        10.6 Third Party Beneficiaries. Except for the Seller Parties, which are intended third
party beneficiaries of this Agreement and shall be entitled to enforce the terms of this Agreement
as if a direct party hereto, and except as otherwise expressly provided herein, nothing expressed
or referred to in this Agreement will be construed to give any Person other than the Parties any
legal or equitable right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement.

        10.7 Non-Recourse. This Agreement may only be enforced against, and any Action
based upon, arising out of or related to this Agreement may only be brought against, the Persons
that are expressly named as parties to this Agreement. Except to the extent named as a party to this
Agreement, and then only to the extent of the specific obligations of such parties set forth in this

                                                25
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page31
                                                                     26ofof47
                                                                            38




Agreement, no past, present or future shareholder, member, partner, manager, director, officer,
employee, Affiliate, agent or Advisor of any Party or any Subsidiary of Seller will have any
liability (whether in contract, tort, equity or otherwise) for any of the representations, warranties,
covenants, agreements or other obligations or liabilities of any of the parties to this Agreement or
for any Action based upon, arising out of or related to this Agreement.

        10.8 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable Law in any jurisdiction,
such provision will be ineffective only to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the remaining provisions of
this Agreement or in any other jurisdiction.

        10.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of strict construction will
be applied against any Person. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and will in no way restrict or otherwise modify
any of the terms or provisions hereof.

         10.10 Schedules. The Schedules have been arranged for purposes of convenience in
separately numbered sections corresponding to the sections of this Agreement; however, each
section of the Schedules will be deemed to incorporate by reference all information disclosed in
any other section of the Schedules, and any disclosure in the Disclosure Statement will be deemed
a disclosure against any representation or warranty set forth in this Agreement. Capitalized terms
used in the Schedules and not otherwise defined therein have the meanings given to them in this
Agreement. The specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement, the Schedules or the attached exhibits
is not intended to imply that the amounts, or higher or lower amounts, or the items so included, or
other items, are or are not required to be disclosed (including whether such amounts or items are
required to be disclosed as material or threatened) or are within or outside of the Ordinary Course
or consistent with past practice, and no Party will use the fact of the setting of the amounts or the
fact of the inclusion of any item in this Agreement, the Schedules, Updated Schedules, or exhibits
in any dispute or controversy between the Parties as to whether any obligation, item or matter not
set forth or included in this Agreement, the Schedules or exhibits is or is not required to be
disclosed (including whether the amount or items are required to be disclosed as material or
threatened) or are within or outside of the Ordinary Course. In addition, matters reflected in the
Schedules are not necessarily limited to matters required by this Agreement to be reflected in the
Schedules. Such additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature. No information set forth in the Schedules will
be deemed to broaden in any way the scope of the Parties’ representations and warranties. Any
description of any agreement, document, instrument, plan, arrangement or other item set forth on
any Schedule is a summary only and is qualified in its entirety by the terms of such agreement,
document, instrument, plan, arrangement, or item which terms will be deemed disclosed for all
purposes of this Agreement. The information contained in this Agreement, in the Schedules and
exhibits hereto is disclosed solely for purposes of this Agreement, and no information contained
herein or therein will be deemed to be an admission by any Party to any third party of any matter
whatsoever, including any violation of Law or breach of contract.

                                                 26
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page32
                                                                     27ofof47
                                                                            38




        10.11 Complete Agreement. This Agreement, together with the Confidentiality
Agreement and any other agreements expressly referred to herein or therein, contains the entire
agreement of the Parties respecting the sale and purchase of the Acquired Assets and the
transactions contemplated by this Agreement and supersedes all prior agreements among the
Parties respecting the sale and purchase of the Acquired Assets and the transactions contemplated
by this Agreement. In the event an ambiguity or question of intent or interpretation arises with
respect to this Agreement, the terms and provisions of the execution version of this Agreement
will control and prior drafts of this Agreement and the documents referenced herein will not be
considered or analyzed for any purpose (including in support of parol evidence proffered by any
Person in connection with this Agreement), will be deemed not to provide any evidence as to the
meaning of the provisions hereof or the intent of the Parties with respect hereto and will be deemed
joint work product of the Parties.

        10.12 Specific Performance. The Parties agree that irreparable damage, for which
monetary relief, even if available, would not be an adequate remedy, would occur in the event that
any provision of this Agreement is not performed in accordance with its specific terms or is
otherwise breached, including if any of the Parties fails to take any action required of it hereunder
to consummate the transactions contemplated by this Agreement. It is accordingly agreed that
(a) the Parties will be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in the courts described in Section 10.13 without proof of damages or otherwise,
this being in addition to any other remedy to which they are entitled under this Agreement, and
(b) the right of specific performance and other equitable relief is an integral part of the transactions
contemplated by this Agreement and without that right, neither Seller nor Purchaser would have
entered into this Agreement. The Parties acknowledge and agree that any Party pursuing an
injunction or injunctions or other Order to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this Section 10.12 will
not be required to provide any bond or other security in connection with any such Order. The
remedies available to Seller pursuant to this Section 10.12 will be in addition to any other remedy
to which they were entitled at law or in equity, and the election to pursue an injunction or specific
performance will not restrict, impair or otherwise limit Seller from seeking to collect or collecting
damages. If, prior to the Outside Date, any Party brings any action, in each case in accordance with
Section 10.12, to enforce specifically the performance of the terms and provisions hereof by any
other Party, the Outside Date will automatically be extended (y) for the period during which such
action is pending, plus ten (10) Business Days or (z) by such other time period established by the
court presiding over such action, as the case may be. In no event will this Section 10.12 be used,
alone or together with any other provision of this Agreement, to require Seller to remedy any
breach of any representation or warranty of Seller made herein.

        10.13 Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
execution or performance of this Agreement and the transactions contemplated hereby brought by
any other Party or its successors or assigns will be brought and determined only in (a) the
Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
validly taken or (b) in the event the Bankruptcy Case is closed, or if the Bankruptcy Court is
unwilling or unable to hear such Action, in the United States District Court for the Southern
District of Texas (or, if the United States District Court for the Southern District of Texas declines

                                                  27
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page33
                                                                     28ofof47
                                                                            38




to accept jurisdiction over a particular matter, any state or federal court within the state of New
York) ((a) and (b), the “Chosen Courts”), and each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of the Chosen Courts for itself and with respect to its property, generally and
unconditionally, with regard to any such Action arising out of or relating to this Agreement and
the transactions contemplated hereby. Each of the Parties agrees not to commence any Action
relating thereto except in the Chosen Courts, other than Actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any Chosen Court, and no Party
will file a motion to dismiss any Action filed in a Chosen Court on any jurisdictional or venue-
related grounds, including the doctrine of forum non-conveniens. The Parties irrevocably agree
that venue would be proper in any of the Chosen Courts, and hereby irrevocably waive any
objection that any such court is an improper or inconvenient forum for the resolution of such
Action. Each of the Parties further irrevocably and unconditionally consents to service of process
in the manner provided for notices in Section 10.3. Nothing in this Agreement will affect the right
of any Party to this agreement to serve process in any other manner permitted by Law.

       10.14 Governing Law; Waiver of Jury Trial.

               (a)      Except to the extent the mandatory provisions of the United States Code,
including Chapter 313 of Title 46, to the extent applicable, or the Bankruptcy Code apply, this
Agreement, and any Action that may be based upon, arising out of or related to this Agreement or
the negotiation, execution or performance of this Agreement or the transactions contemplated
hereby will be governed by and construed in accordance with the internal Laws of the State of
New York applicable to agreements executed and performed entirely within such State without
regards to conflicts of law principles of the State of New York or any other jurisdiction that would
cause the Laws of any jurisdiction other than the State of New York to apply.

          (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


                                                 28
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page34
                                                                     29ofof47
                                                                            38




         10.15 No Right of Set-Off. Purchaser, on its own behalf and on behalf the Purchaser
Group and its and their respective successors and permitted assigns, hereby waives any rights of
set-off, netting, offset, recoupment, or similar rights that Purchaser, any member of the Purchaser
Group or any of its or their respective successors and permitted assigns has or may have with
respect to the payment of the Purchase Price or any other payments to be made by Purchaser
pursuant to this Agreement or any other document or instrument delivered by Purchaser in
connection herewith.

        10.16 Counterparts and PDF. This Agreement and any other agreements referred to herein
or therein, and any amendments hereto or thereto, may be executed in multiple counterparts, any
one of which need not contain the signature of more than one Party hereto or thereto, but all such
counterparts taken together will constitute one and the same instrument. Any counterpart, to the
extent signed and delivered by means of a facsimile machine, .PDF or other electronic
transmission, will be treated in all manner and respects as an original contract and will be
considered to have the same binding legal effects as if it were the original signed version thereof
delivered in person. Minor variations in the form of the signature page to this Agreement or any
agreement or instrument contemplated hereby, including footers from earlier versions of this
Agreement or any such other document, will be disregarded in determining the effectiveness of
such signature. At the request of any party or pursuant to any such contract, each other party hereto
or thereto will re-execute original forms thereof and deliver them to all other parties. No party
hereto or to any such contract will raise the use of a facsimile machine, .PDF or other electronic
transmission to deliver a signature or the fact that any signature or contract was transmitted or
communicated through the use of facsimile machine, .PDF or other electronic transmission as a
defense to the formation of a contract and each such party forever waives any such defense.

        10.17 Publicity. Neither the Company nor Purchaser shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby without
obtaining the prior written approval of the other Party, which approval will not be unreasonably
withheld or delayed, unless, in the reasonable judgment of Purchaser or the Company, disclosure
is otherwise required by applicable Law or by the Bankruptcy Court with respect to filings to be
made with the Bankruptcy Court in connection with this Agreement or by the applicable rules of
any stock exchange on which Purchaser or the Company lists securities, provided that the Party
intending to make such release shall use its best efforts consistent with such applicable Law or
Bankruptcy Court requirement to consult with the other Party with respect to the text thereof.

        10.18 Bulk Sales Laws. The Parties intend that pursuant to section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security
interests in the Acquired Assets, including any liens or claims arising out of the bulk transfer laws,
and the Parties shall take such steps as may be necessary or appropriate to so provide in the Sale
Order. In furtherance of the foregoing, each Party hereby waives compliance by the Parties with
the “bulk sales,” “bulk transfers” or similar Laws and all other similar Laws in all applicable
jurisdictions in respect of the transactions contemplated by this Agreement.

        10.19 Fiduciary Obligations. Nothing in this Agreement, or any document related to the
transactions contemplated hereby, will require Seller or any of its respective directors, officers or
members, in each case, in their capacity as such, to take any action, or to refrain from taking any
action, to the extent inconsistent with their fiduciary obligations. For the avoidance of doubt, Seller

                                                  29
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page35
                                                                    30ofof47
                                                                           38




retains the right to pursue any transaction or restructuring strategy that, in Seller’s business
judgment, will maximize the value of their estates.

                                          ARTICLE XI

              ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

       11.1    Certain Definitions.

               (a)     “Action” means any action, claim (including a counterclaim, cross-claim,
or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, audit,
proceeding (including any civil, criminal, administrative, investigative or appellate proceeding),
prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind
whatsoever, regardless of the legal theory under which such liability or obligation may be sought
to be imposed, whether sounding in contract or tort, or whether at law or in equity, or otherwise
under any legal or equitable theory, commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Body.

               (b)      “Advisors” means, with respect to any Person, the accountants, attorneys,
consultants, advisors, investment bankers, or other representatives of such Person.

                (c)    “Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by, or is under common
control with, such Person, and the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise.

                (d)    “Alternative Transaction” means any transaction (or series of transactions),
whether direct or indirect, concerning a sale, merger, acquisition, issuance, financing,
recapitalization, reorganization, liquidation or disposition, in each case, pursuant to which the
Acquired Assets are to be transferred to any Person other than Purchaser or any of its Affiliates,
or any plan of reorganization that does not contemplate or that does not permit the sale of the
Acquired Assets to Purchaser pursuant to this Agreement.

              (e)      “Auction” shall have the meaning ascribed to such term in the Bidding
Procedures Order.

               (f)     “Bidding Procedures Order” means an Order in the form attached hereto as
Exhibit C.

               (g)     “Break-Up Fee” means a cash amount equal to three percent (3%) of the
Cash Payment.

             (h)    “Business Day” means any day other than a Saturday, Sunday or other day
on which banks in New York City, New York are authorized or required by Law to be closed.



                                                 30
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page36
                                                                     31ofof47
                                                                            38




               (i)     “Code” means the United States Internal Revenue Code of 1986, as
amended.

              (j)    “Confidentiality Agreement” means that certain letter agreement, dated as
of September 30, 2020, by and between the Company and Hartree Partners, LP.

               (k)     “Consent” means any approval, consent, ratification, permission, waiver or
authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the same.

               (l)     “Contract” means any contract, purchase order, service order, sales order,
indenture, note, bond, lease, sublease, license or other agreement that is binding upon a Person or
its property.

                (m)   “Encumbrance” means any lien (as defined in section 101(37) of the
Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code),
charge, mortgage, deed of trust, option, pledge, security interest or similar interests, title defects,
hypothecations, easements, rights of way, encroachments, judgments, conditional sale or other title
retention agreements and other similar impositions, imperfections or defects of title or restrictions
on transfer or use.

                (n)    “Expense Reimbursement” means an amount equal to $1,500,000 on
account of the reasonable out-of-pocket costs, fees and expenses of Purchaser (including
reasonable expenses of legal, financial advisory, accounting and other similar costs, fees and
expenses and all filing fees under the HSR Act) related to the transactions contemplated by this
Agreement, which amount shall constitute a superpriority administrative expense of Debtors with
priority over any and all administrative expenses of any kind, including those specified in sections
503(b) or 507(b) of the Bankruptcy Code.

                (o)     “GAAP” means United States generally accepted accounting principles as
in effect from time to time.

               (p)    “Governmental Authorization” means any permit, license, certificate,
approval, consent, permission, clearance, designation, qualification or authorization issued,
granted, given or otherwise made available by or under the authority of any Governmental Body
or pursuant to any Law.

               (q)    “Governmental Body” means any government, quasi governmental entity,
or other governmental or regulatory body, agency or political subdivision thereof of any nature,
whether foreign, federal, state or local, or any agency, branch, department, official, entity,
instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
jurisdiction.

              (r)    “knowledge” or “knowledge of the Company” or “knowledge of Seller”
means the actual knowledge of Matthew Ray and Patrick Bartels, as directors of the Seller.

               (s)     “Law” means any federal, state, provincial, local, municipal, foreign or
international, multinational or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,

                                                  31
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page37
                                                                     32ofof47
                                                                            38




ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Body.

                (t)     “Liability” means, as to any Person, any debt, adverse claim, liability
(including any liability that results from, relates to or arises out of tort or any other product liability
claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
charge, fee, penalty, fine, contribution, or premium of any kind or nature whatsoever, whether
known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
incurred or asserted or when the relevant events occurred or circumstances existed.

                 (u)      “Material Adverse Effect” means any event, change, occurrence, or effect
(each, an “Effect”) that, individually or in the aggregate with all other Effects, has had, or would
reasonably be expected to have, a material adverse effect on the Acquired Assets, taken as whole;
provided that none of the following shall constitute, or be taken into account in determining
whether or not there has been, a Material Adverse Effect: (i) Effects in, arising from or relating to
general business or economic conditions affecting the industry in which the Company and its
Subsidiaries operate, (ii) Effects in, arising from or relating to national or international political or
social conditions, including the engagement by the United States in hostilities or the escalation
thereof, whether or not pursuant to the declaration of a national emergency or war, or the
occurrence or the escalation of any military, cyber or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon any military
installation, asset, equipment or personnel of the United States, (iii) Effects in, arising from or
relating to financial, banking, or securities markets (including (A) any disruption of any of the
foregoing markets, (B) any change in currency exchange rates, (C) any decline or rise in the price
of any security, commodity, contract or index and (D) any increased cost, or decreased availability,
of capital or pricing or terms related to any financing for the transactions contemplated by this
Agreement), (iv) Effects in, arising from or relating to changes in, GAAP, (v) Effects in, arising
from or relating to changes in, Laws or other binding directives or determinations issued or made
by or agreements with or consents of any Governmental Body, (vi) Effects in, arising from or
relating to (A) the taking of any action permitted or contemplated by this Agreement or at the
request of Purchaser or its Affiliates, (B) the failure to take any action if such action is prohibited
by this Agreement, (C) Purchaser’s failure to consent to any of the actions restricted in Section 6.1
or (D) the negotiation, announcement or pendency of this Agreement or the transactions
contemplated hereby or the identity, nature or ownership of Purchaser, including the impact thereof
on the relationships, contractual or otherwise, of the business of the Company or any of its
Subsidiaries with employees, customers, lessors, suppliers, vendors or other commercial partners,
(vii) Effects in, arising from or relating to any existing event, occurrence, or circumstance with
respect to which Purchaser has knowledge as of the date hereof, including any matter set forth in
the Schedules, (viii) Effects that arise from any seasonal fluctuations in the business, (ix) any
failure, in and of itself, to achieve any budgets, projections, forecasts, estimates, plans, predictions,
performance metrics or operating statistics or the inputs into such items (whether or not shared
with Purchaser or its Affiliates or Advisors) (but, for the avoidance of doubt, not the underlying
causes of any such failure to the extent such underlying cause is not otherwise excluded from the
definition of Material Adverse Effect), (x) the effect of any action taken by the Purchaser or its
Affiliates with respect to the transactions completed by this Agreement or the financing thereof or

                                                    32
     Case
      Case20-34682
           20-34682 Document
                     Document1224-1
                              1077 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on07/18/21
                                                      08/11/21 Page
                                                                Page38
                                                                     33ofof47
                                                                            38




any breach by the Purchaser of this Agreement (xi) the matters set forth on the Schedules and any
changes or developments in, or effects or results arising from or relating to, matters expressly set
forth on the Schedules, or (xii) (A) the commencement or pendency of the Bankruptcy Case,
(B) any objections in the Bankruptcy Court to (1) this Agreement or any of the transactions
contemplated hereby or thereby, (2) the reorganization of Seller, or (3) the Bidding Procedures
Order; or (C) any Order of the Bankruptcy Court or any actions or omissions of Seller or its
Subsidiaries in compliance therewith; except in the case of the clauses (i), (ii), or (iii), to the extent
such Effects have a materially disproportionate impact on the Acquired Assets, as compared to
other participants engaged in the industries and geographies in which Seller operate.

              (v)     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body, including any Order entered by the
Bankruptcy Court in the Bankruptcy Case.

             (w)     “Ordinary Course” means the ordinary and usual course of operations of the
Acquired Assets taken as a whole taking into account the commencement of the Bankruptcy Case.

                (x)    “Permitted Encumbrances” means (i) Encumbrances for utilities and
current Taxes not yet due and payable or being contested in good faith; (ii) materialmans’,
mechanics’, artisans’, shippers’, warehousemans’ or other similar common law or statutory liens
incurred in the Ordinary Course for amounts not yet due and payable; (iii) such other
Encumbrances or title exceptions as Purchaser may approve in writing in its sole discretion or
which do not, individually or in the aggregate, materially and adversely affect the operation of the
Acquired Assets; (iv) any Encumbrances set forth on Schedule 11.1(x) and (v) any Encumbrances
that will be removed or released by operation of the Sale Order.

             (y)    “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, labor union, estate,
Governmental Body or other entity or group.

               (z)    “Purchaser Designee” means one or more Persons designated by Hartree
Partners, LP to purchase or take possession of one or more of the Purchased Assets at the Closing,
as designated by Hartree Partners, LP to the Seller no less than three (3) Business Days prior to
the Closing Date.

               (aa) “Purchaser Group” means Purchaser, any Affiliate of Purchaser, and each
of their respective former, current or future Affiliates, officers, directors, employees, partners,
members, managers, agents, Advisors, successors or permitted assigns.

              (bb) “Sale Order” means an order substantially in the form attached hereto as
Exhibit D and otherwise reasonably acceptable to the Parties.

               (cc) “Seller Parties” means Seller and the Company’s Subsidiaries and each of
their respective former, current, or future Affiliates, officers, directors, employees, partners,
members, equityholders, controlling or controlled Persons, managers, agents, Advisors, successors
or permitted assigns.



                                                   33
      Case
       Case20-34682
            20-34682 Document
                      Document1224-1
                               1077 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on07/18/21
                                                       08/11/21 Page
                                                                 Page39
                                                                      34ofof47
                                                                             38




                 (dd) “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation of which a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of such Person or a combination thereof or any partnership, association or
other business entity of which a majority of the partnership or other similar ownership interest is
at the time owned or controlled, directly or indirectly, by such Person or one or more Subsidiaries
of such Person or a combination thereof.

                (ee) “Tax” or “Taxes” means any federal, state, local, foreign or other income,
gross receipts, capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, ad valorem/personal property, stamp, excise, occupation, sales, use,
transfer, value added, import, export, alternative minimum or estimated tax, including any interest,
penalty or addition thereto.

               (ff)    “Tax Return” means any return, claim for refund, report, statement or
information return relating to Taxes required to be filed with a Governmental Body, including any
schedule or attachment thereto, and including any amendments thereof.

          11.2       Index of Defined Terms.


Acquired Assets ...........................................5             Deposit.........................................................6
Agreement....................................................5           Enforceability Exceptions............................8
Assignment and Assumption Agreement ....7                                Express Representations ............................16
Backup Bidder ...........................................12              Outside Date ..............................................19
Bankruptcy Case..........................................5               Parties ..........................................................5
Bankruptcy Code .........................................5               Party.............................................................5
Bankruptcy Court.........................................5               Permits .........................................................9
Bankruptcy Rules.........................................5               Purchase Price..............................................6
Cash Payment ..............................................6             Purchaser......................................................5
Chosen Courts............................................26              Seller ............................................................5
Closing.........................................................7        Successful Bidder ......................................12
Closing Date ................................................7           Transfer Taxes ...........................................21
Closing Date Payment .................................6                  Updated Schedules.....................................15
Company......................................................5           Vessel...........................................................6

       11.3 Rules of Interpretation. Unless otherwise expressly provided in this Agreement, the
following will apply to this Agreement, the Schedules and any other certificate, instrument,
agreement or other document contemplated hereby or delivered hereunder.

               (a)    Accounting terms which are not otherwise defined in this Agreement have
the meanings given to them under GAAP consistently applied. To the extent that the definition of
an accounting term defined in this Agreement is inconsistent with the meaning of such term under
GAAP, the definition set forth in this Agreement will control.



                                                                    34
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page40
                                                                    35ofof47
                                                                           38




                (b)     The terms “hereof,” “herein” and “hereunder” and terms of similar import
are references to this Agreement as a whole and not to any particular provision of this Agreement.
Section, clause, schedule and exhibit references contained in this Agreement are references to
sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

               (c)     Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.” Where the
context permits, the use of the term “or” will be equivalent to the use of the term “and/or.”

               (d)     The words “to the extent” shall mean “the degree by which” and not “if.”

               (e)     When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period will be excluded. If the last day of such period is a day
other than a Business Day, the period in question will end on the next succeeding Business Day.

               (f)     Words denoting any gender will include all genders, including the neutral
gender. Where a word is defined herein, references to the singular will include references to the
plural and vice versa.

               (g)    The word “will” will be construed to have the same meaning and effect as
the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is permissive.

              (h)     All references to “$” and dollars will be deemed to refer to United States
currency unless otherwise specifically provided.

               (i)     All references to a day or days will be deemed to refer to a calendar day or
calendar days, as applicable, unless otherwise specifically provided.

              (j)     Any reference to any agreement or contract will be a reference to such
agreement or contract, as amended, modified, supplemented or waived.

               (k)     Any reference to any particular Code section or any Law will be interpreted
to include any amendment to, revision of or successor to that section or Law regardless of how it
is numbered or classified; provided that, for the purposes of the representations and warranties set
forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
non-compliance, with any Code section or Law, the reference to such Code section or Law means
such Code section or Law as in effect at the time of such violation or non-compliance or alleged
violation or non-compliance.

                                    [Signature page(s) follow.]




                                                35
    Case
     Case20-34682
          20-34682 Document
                    Document1224-1
                             1077 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/18/21
                                                     08/11/21 Page
                                                               Page41
                                                                    36ofof47
                                                                           38




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.


                                       SELLER:


                                       BOUCHARD TRANSPORTATION CO., INC.,
                                       on behalf of itself and each of the other Sellers
                                       set forth below


                                       By: ______________________________
                                       Name: Matthew Ray
                                       Title: Chief Restructuring Officer

B. NO. 205 CORP.                              TUG RALPH E. BOUCHARD
B. NO. 220 CORP.                              CORPORATION
B. NO. 230 CORP.                              TUG RHEA I. BOUCHARD INC.
B. NO. 231 CORPORATION                        TUG ROBERT J. BOUCHARD CORP.
B. NO. 233 CORPORATION                        TUG MARION C. BOUCHARD
B. NO. 235 CORP.                              CORPORATION
B. NO. 240 CORP.
B. NO. 264 CORP.
B. NO. 272 CORP.
B. NO. 280 CORPORATION
B. NO. 282 CORPORATION
B. NO. 284 CORP.
TUG-BARBARA E. BOUCHARD,
CORP.
TUG BOUCHARD BOYS CORP.
TUG BUSTER BOUCHARD
CORPORATION
TUG DENISE A. BOUCHARD CORP.
TUG DONNA J. BOUCHARD CORP.
MOTOR TUG ELLEN S. BOUCHARD,
INC.
TUG EVENING LIGHT CORP.
TUG EVENING MIST CORP.
TUG EVENING TIDE CORPORATION
TUG FREDERICK E. BOUCHARD
CORP.
TUG J. GEORGE BETZ, CORP.
TUG LINDA LEE BOUCHARD CORP.
TUG MORTON S. BOUCHARD JR.
CORP.




                     [Signature page to Asset Purchase Agreement]
DocuSign Envelope ID: 9BE0900F-33C0-40EC-AC8E-BB4EB026988C
                 Case
                  Case20-34682
                       20-34682 Document
                                 Document1224-1
                                          1077 Filed
                                                FiledininTXSB
                                                          TXSBon
                                                               on07/18/21
                                                                  08/11/21 Page
                                                                            Page42
                                                                                 37ofof47
                                                                                        38




                    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
            their respective duly authorized officers as of the date first above written.


                                                             PURCHASER:


                                                             HARTREE PARTNERS, LP


                                                             By:
                                                             Name: Stephen M. Hendel
                                                             Title: Managing Director
      Case
       Case20-34682
            20-34682 Document
                      Document1224-1
                               1077 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on07/18/21
                                                       08/11/21 Page
                                                                 Page43
                                                                      38ofof47
                                                                             38




                                      ANNEX A

                                 LIST OF VESSELS

No.   Vessel Description                     Legal Owner
 1.   B. NO. 205, OFFICIAL NO. 1257375       B. NO. 205 CORP.
 2.   B. NO. 220, OFFICIAL NO. 1087420       B. NO. 220 CORP.
 3.   B. NO. 230, OFFICIAL NO. 991746        B. NO. 230 CORP.
 4.   B. NO. 231, OFFICIAL NO. 1198671       B. NO. 231 CORPORATION
 5.   B. NO. 233, OFFICIAL NO. 1209484       B. NO. 233 CORPORATION
 6.   B. NO. 235, OFFICIAL NO. 1031170       B. NO. 235 CORP.
 7.   B. NO. 240, OFFICIAL NO. 998038        B. NO. 240 CORP.
 8.   B. NO. 264, OFFICIAL NO. 1225718       B. NO. 264 CORP.
 9.   B. NO. 272, OFFICIAL NO. 1257375       B. NO. 272 CORP.
10.   B. NO. 280, OFFICIAL NO. 1181626       B. NO. 280 CORPORATION
11.   B NO 282, OFFICIAL NO. 1204610         B. NO. 282 CORP.
12.   B NO 284, OFFICIAL NO. 1216341         B. NO. 284 CORP.
13.   EVENING LIGHT, OFFICIAL NO. 563653     TUG EVENING LIGHT CORP.
14.   EVENING MIST, OFFICIAL NO. 576930      TUG EVENING MIST CORP.
15.   EVENING TIDE, OFFICIAL NO. 527153      TUG EVENING TIDE CORPORATION
      BARBARA E BOUCHARD, OFFICIAL NO.       BARBARA E. BOUCHARD, CORP.
16.   981712
      BOUCHARD BOYS, OFFICIAL NO.            TUG BOUCHARD BOYS CORP.
17.   565304
      BUSTER BOUCHARD, OFFICIAL NO.          TUG BUSTER BOUCHARD CORPORATION
18.   605961
      DENISE A. BOUCHARD, OFFICIAL NO.       TUG DENISE A. BOUCHARD CORP.
19.   1251312
      DONNA J. BOUCHARD, OFFICIAL NO.        TUG DONNA J. BOUCHARD CORP.
20.   1257374
      ELLEN S. BOUCHARD, OFFICIAL NO.        MOTOR TUG ELLEN S. BOUCHARD, INC.
21.   644590
      FREDERICK E. BOUCHARD, OFFICIAL        TUG FREDERICK E. BOUCHARD CORP.
22.   NO. 1265316
      LINDA LEE BOUCHARD, OFFICIAL NO.       TUG LINDA LEE BOUCHARD CORP.
23.   1189191
      MORTON S. BOUCHARD JR., OFFICIAL       TUG MORTON S. BOUCHARD JR.
24.   NO. 1265315                            CORP.
      RALPH E. BOUCHARD, OFFICIAL NO.        TUG RALPH E. BOUCHARD CORPORATION
25.   923248
      ROBERT J. BOUCHARD, OFFICIAL NO.       TUG ROBERT J. BOUCHARD, CORP.
26.   999393
      MARION C. BOUCHARD, OFFICIAL NO.       TUG MARION C. BOUCHARD CORPORATION
27.   615650
28.   J. GEORGE BETZ, OFFICIAL NO. 1035211   TUG J. GEORGE BETZ, CORP.
      RHEA I. BOUCHARD, OFFICIAL NO.         TUG RHEA I. BOUCHARD INC.
29.   649048
